Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/13/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “the reaction of solution A and the solution B are carried out under microwave condition,” but the claim nor the specification define what a “microwave condition is.”  A condition, in one meaning, refers to the impaired health characterized by headaches, anxiety, sleep disturbances, fatigue, and difficulty in concentrating and by changes in the cardiovascular and central nervous systems and that is held to be caused by prolonged exposure to low-intensity microwave radiation.  Microwave is defined as n electromagnetic wave with a wavelength in the range 0.001–0.3 m, shorter than that of a normal radio wave but longer than those of infrared radiation. A microwave is colloquially used to define a machine that generates microwaves, often for the purpose of heating up foot. Microwave technology is extensively used for point-to-point telecommunications (i.e. non-broadcast uses), and also in radio astronomy.  The application has not defined “microwave condition’ or defined what is entailed in a reaction being carried out under microwave condition.  As such, the application does not reasonably convey to the artisan that applicant had possession of the claimed invention at the time of filing.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the reaction of solution A and the solution B are carried out under microwave condition,” but the claim nor the specification define what a “microwave condition is.”  A condition, in one meaning, refers to the impaired health characterized by headaches, anxiety, sleep disturbances, fatigue, and difficulty in concentrating and by changes in the cardiovascular and central nervous systems and that is held to be caused by prolonged exposure to low-intensity microwave radiation.  Microwave is defined as n electromagnetic wave with a wavelength in the range 0.001–0.3 m, shorter than that of a normal radio wave but longer than those of infrared radiation. A microwave is colloquially used to define a machine that generates microwaves, often for the purpose of heating up foot. Microwave technology is extensively used for point-to-point telecommunications (i.e. non-broadcast uses), and also in radio astronomy.  The application has not defined “microwave condition’ or defined what is entailed in a reaction being carried out under microwave condition.  As such, the artisan would not be apprised of the scope of the claim.  Further regarding claim 2, the claim recites the polymer-metal oxide complex according to claim 1, “wherein the polymer-metal oxide complex comprises one or more than one metal elements.”  As the polymer-metal oxide complex of claim 1 already comprises one or more than one metal elements, it’s unclear how this limitation in claim 2 limits claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 ,4-8,10 and 12-13 are rejected under 35 U.S.C. 102(a) and 102(b) as being anticipated by CN 104069516A (CN ‘516; Document already in record; Machine translation provided).   CN ‘516 discloses a polyacrylic acid-Fe3O4 (a polymer-metal oxide complex), wherein the polymer-metal oxide complex comprising a metal oxide particle located at the core and polymer modified on the surface of the metal oxide particle, the polymer is provided with functional groups capable of bonding to the metal in the metal oxide; the bindings sites density of the polymer binding to the surface of the metal oxide particle is greater than 2 sites/nm2; the general molecular formula of the polyacrylic acid-Fe3O4 is Fe3O4C3H4O2 corresponding to applicant’s MnNpOmCaHbNac where M is Fe , p = 0 (paragraphs 6, 71-75; Example 4).  

    PNG
    media_image1.png
    286
    350
    media_image1.png
    Greyscale

1 Cu = 1000 Cu
1 N = 1000 N
4 O = 4000 O
15 C = 15000 C



1 Co = 500 Co [M] (n)   n = 500
2 N = 1,000 N (p)            p = 1000
8 O =    4,000 O (m)      m = (3/2 – 4/23)
4 Na = 2,000 Na (c)             c = 2000
22 C = 11,000 C (a)            a = 11000
26H = 13,000 (b)                 b = 13000


    PNG
    media_image2.png
    85
    626
    media_image2.png
    Greyscale

Which satisfies the present polymer-metal oxide complex, wherein the polymer-metal oxide complex comprising a metal oxide particle located at the core and polymers modified on the surface of the metal oxide particle, the polymer is provided with functional groups capable of bonding to the metal in the metal oxide; the binding sites density of the polymer binding to the surface of the metal oxide particle is greater than 2 sites/nm2; the general molecular formula of the polymer-metal oxide complex is M-nNpOmCaHbN-ac, wherein M represents a metal element; N is N, P or S; 
Mn is 500-20000; 
Np is 0-20000; 
Om = (3/2-4/3)nn +(2/3)a
Ca is 1000-50000; 
Nac is 500-20000; m=(3/2-4/3)nn +(2/3)a and 
Hb=(4/3)a.
Although CN ‘516 does not teach all the method steps listed in the present claims, the claims are directed to a product-by-process.“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  In the present case, the instantly claimed polymer-metal oxide complex of CN ‘514 has all the claimed structural components and therefore reads on the presently claimed structure, even though it was made by a different process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
September 10, 2022